The opinion of the court was delivered by
Hoyt, J.
The only question involved in this case is as to whether or not a certain part of the tide lands within the corporate limits of the city of Seattle is a public street of said city. If it is, the judgment of the court below must be affirmed, and if it is not, it must be reversed.
Respondent relies upon each of several grounds as being effectual to constitute it a street, but in view of a division of the court upon some of the questions thus presented, but a single one will be stated here, that alone, in the opinion of the majority of the court, being sufficient to determine the controversy between the parties.
By the constitution and laws of the state, cities of the first class are given the right to project or extend their *333streets over and across any tide lands within their corporate limits, and along or across the harbor areas of such cities. The provision of the constitution is not as comprehensive as this; it only empowers such corporations to extend their streets to and across the harbor area. But this provision, interpreted and supplemented in the light of the action of the legislature as above stated, in our opinion, confers full power upon such cities to extend any of their streets over any of the tide lands within their corporate limits. The legislation above referred to was enacted at the same session of the legislature which enacted the law which recognizes in an occupier, improver or shore land owner any right in such tide lands. It follows that the acts must be interpreted together, and in the light of the constitutional provision as to the right of cities to extend their streets over tide lands. And construing all these provisions together it seems to us that the rights conferred upon such cities by such constitutional provision and such legislation must be held to be paramount to those of private parties. From this it follows that the city had the absolute right to extend any of its streets over the tide lands, subject only to the superior right of the use of the waters for purposes of navigation.
Such being the case, the only question left for us to decide is as to whether or not the city has in fact extended Second street over the location in controversy. In our opinion the proof shows that it has. It appears therefrom that an ordinance was regularly passed which clearly recognized the existence of a street over a portion of the location, and provided for its widening and extension as such street. Enough was done by this ordinance and under it to estop the city from setting up the fact that the location in question was not a street. It, therefore, became a street as to the city and the public generally. And as, under the legislation, no private person had any inter*334est which would authorize him to question the right of the city to establish such street, it must be held that by such action on the part of the city the location became a part of Second street.
We do not now decide as to the right of the city to lay out upon the tide lands a street which is not a direct extension of an existing street on the upland. But we do decide that, under the constitutional provision and the act of the legislature above referred to, a city can extend any of its streets in a direct course across the tide lands, and that when it has done so no private person can prevent its taking possession of and improving the same.
Dunbar, C. J., and Scott, J., concur.